    /y                                                                            '
. ~' , ''!'   :o   245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of I
                                                                                                                                                                  {   ··;
                                                                                                                                                                      _,.")
                                                                                                                                                                      .~



                                                   UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                            (For Offenses Committed On or After November I, 1987)
                                                     V.

                                    Pedro Hernandez-Ortega                                  Case Number: 3:20-mj-20392

                                                                                            Melissa Lubi
                                                                                            Defendant's Attorne


              REGISTRATION NO. 24301308
                                                                                                                             FEB 2 1 2020
              THE DEFENDANT:
               IZI pleaded guilty to count(s) 1 of Complaint                                                           CLERK   us   D1s1 R:c1 couHT

               D was found guilty to count(s)                                                                     sv
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

              Title & Section                     Nature of Offense                                                            Count Number(s)
              8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1
               D The defendant has been found not guilty on count(s)                     -------------------
              •      Count(s)
                                  ------------------
                                                                                             dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                               [} TIME SERVED                            D -------~-~days
               IZl   Assessment: $10 WAIVED [Z] Fine: WAIVED
               IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the   defendant's possession at the time of arrest upon their deportation or removal.
               D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Friday, February 21, 2020
                                                                                          Date of Imposition of Sentence


              Received
                              - --------
                              DUSM




              Clerk's Office Copy                                                                                                       3:20-mj-20392
